Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KENNETH E. TALLEY
Plaintiff,
VS. Civil Action No. ADC-20-16

NATIONAL GENERAL CAR INSURANCE

Defendant.

* &* * KF * HF * KF H F

RR RA RR RRR RK BOR ORK ORK ROK Ok kk KOR E
MEMORANDUM OPINION

Defendant National General Car Insurance! (“Defendant”) moves this Court to dismiss, or
in the alternative, for a grant of summary judgment. Plaintiff Kenneth E. Talley (“Plaintiff”) filed
an Amended Complaint alleging that Defendant “deliberately used law enforcement” to violate his
Fourteenth Amendment right to the “pursuit of [hlappiness.” ECF No. 7 at 4. Defendant now files
_ a Motion to Dismiss the Complaint or, in the Alternative, for Summary Judgment (ECF No. 27).
After considering the Motion and response thereto (ECF No. 29), the Court finds that no hearing
is necessary. Loc.R. 105.6 (D.Md. 2021). For the reasons stated herein the Defendant’s motion is
GRANTED.

FACTUAL AND PROCEDURAL BACKGROUND

On January 3, 2020, Plaintiff filed the complaint in this Court, invoking federal question

jurisdiction for “libel” under 28 U.S. Code § 4101. ECF No. 1 at 4. On November 24, 2020, the

Court ordered sua sponte that Plaintiff be provided with an opportunity to file an amended

 

' Plaintiff's Amended Complaint improperly names the Defendant as “National General Car
Insurance.” However, the Defendant’s proper name is National General Assurance Company. See
ECF No. 27-1 at 2; ECF No, 29-1.

 

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 2 of 7

compiaint because the original complaint lacked a basis for this Court’s jurisdiction. ECF No. 6 at
1. The section of law that Plaintiff originally evoked did not apply and thus no federal question
jurisdiction was established. Jd. at 2. The order made clear that “an amended complaint will replace
the original complaint,” therefore, the amended complaint “must include all of the allegations
against each Defendant regarding the claims he seeks to raise in his amended complaint, so that
the amended complaint may stand alone as the sole complaint in this action.” Jd. at 4.

Plaintiff filed the Amended Complaint on December 14, 2020, alleging: “Defendant
deliberately used law enforcement as a way to deny me my 14th ammendment [sic] right to the
Pursuit of Happiness.” ECF No 7 at 4. Plaintiff alleges that he informed Defendant that he no
longer needed its car insurance services at the end of his contract with Defendant, and Defendant
proceeded to send him letters and make threatening phone calls to have his tags suspended. Id. at
6. Plaintiff alleges he was pulled over twice despite having car insurance, and the penalty was to
have his tags taken, as well as his car towed and impounded. Jd. Plaintiff alleges $5,600 in
monetary damages, $75,000 in pain and suffering, and $500,000 in punitive damages. Id.

This Court determined that Plaintiff's Amended Complaint did invoke diversity
jurisdiction. ECF No. 8 at 2. On August 10, 2021, Defendant filed a Motion to Dismiss or, in the
Alternative, for Summary Judgment. ECF No. 27. Plaintiff responded in opposition on August 26,
2021. ECF No, 29, Accordingly, this matter is now fully briefed. The Court has reviewed
Defendant’s Motion as well as the response thereto, and for the following reasons, Defendant’s

Motion is GRANTED.

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 3 of 7

DISCUSSION
A. Standard of Review

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint, not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro, 178
F.3d 231, 243 (4th Cir. 1999)). The pleading requirements for a complaint to state a claim for relief
are set in Rule 8(a). A complaint requires “a short and plain statement of the claim” showing that
the plaintiff is entitled to relief. Fed.R.Civ.P. 8(a)(2). The statement of the claim must be sufficient
to “give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must contain “sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Igbal,
556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Facial plausibility exists “when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” fd An inference of a “mere possibility of
misconduct” is not sufficient to support a plausible claim. /d. at 679. A pleading that offers only
“labels and conclusions or . . . naked assertions” is insufficient. Jd. at 678 (citations omitted). A
court considering a motion to dismiss must accept as true all factual allegations in the complaint,
but not legal conclusions couched as factual allegations. Twombly, 550 U.S. at 555 (citations
omitted).

At issue here, “[a] document filed proseis ‘to be liberally construed,’ and
‘a pro se complaint, however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.’” Erickson y. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle

v. Gamble, 429 U.S. 97, 106 (1976)). “But liberal construction does not mean overlooking the

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 4 of 7

pleading requirements under the Federal Rules of Civil Procedure.” Bing v. Brivo Sys., LLC, 959
F.3d 605, 618 (4th Cir. 2020), cert. denied, 141 8. Ct. 1376 (2021) (citing Weidman v. Exxon Mobil
Corp., 776 F.3d 214, 219 (4th Cir. 2015)). Therefore, “even a pro se complaint must be dismissed
if it does not allege a plausible claim for relief.” Wilson v. Wexford Health Sources, Inc., No. CV
GLR-18-2175, 2020 WL 510332, at *4 (D.Md. Jan. 31, 2020) (citations omitted).

A motion styled as a Motion to Dismiss or, in the Alternative, for Summary Judgment,
implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See
Kensington Vol. Fire Dept., Inc. v. Montgomery County, 788 F.Supp.2d 431, 436-37 (D.Md.2011),
aff'd 684 F.3d 462 (4th Cir. 2012). Rule 12(d) provides that if the Court considers matters outside
the pleadings, the Rule 12(b)(6) motion “must be treated as one for summary judgment under Rule
56.” Fed.R.Civ.P. 12(d). “A district judge has ‘complete discretion to determine whether or not to
accept the submission of any material beyond the pleadings that is offered in conjunction with a
Rule 12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not
consider it.” Whitaker v. Md. Transit Admin., No. ELH-17-00584, 2018 WL-902169, at *7 (D.Md.
Feb. 14, 2018) (citations omitted). “In general, courts are guided by whether consideration of
extraneous material is likely to facilitate the disposition of the action, and whether discovery prior
to the utilization of the summary judgment procedure is necessary.” /d. (citation omitted).
However, under Rule 12(b)(6), a court may consider documents that are explicitly incorporated by
reference or attached as exhibits to the complaint, as well as authentic documents submitted by the
movant that are integral to the complaint, without converting the motion to one for summary
judgment. Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (citations omitted).
See State Farm Mutual Automobile Insurance Company v. Slade Healthcare, Inc., 381 F.Supp.3d

536, 552 (D.Md. 2019).

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 5 of 7

Here, the Court does not find any additional documents outside the Amended Complaint
that are integral to the Amended Complaint and likely to facilitate the disposition of this action.
See Goines, 822 F.3d at 166; Whitaker, 2018 WL 902169, at *7. The attachments to the original
complaint were not re-filed. Plaintiff does offer two documents to support its opposition: a letter
from Defendant to the Better Business Bureau denying any record of Plaintiff canceling his car
insurance services and screen captures of what appear to be negative online reviews of Defendant’s
services. These are not integral to the Amended Complaint, so the Court will not consider them.
The Court will rule based on Plaintiff's Amended Complaint, thus construing Defendant’s motion
as a motion to dismiss.

B. Defendant’s Motion

Defendant seeks dismissal of Plaintiff's Complaint contending that Plaintiff failed to state
any factual basis for his claim that Defendant violated his Fourteenth Amendment right. ECF No.
27-1 at 4, 7. The Court agrees. Because Plaintiff brings this action pro se, the Court will liberally
construe the sufficiency of his Amended Complaint. See Erickson, 551 U.S. at 94. Plaintiff's
Amended Complaint alleges that Defendant used law enforcement to deny him his right to the
pursuit of happiness under the Fourteenth Amendment. The Fourteenth Amendment provides that
the State may not “deprive any person of life, liberty, or property, without due process of law.”
U.S. Amend. XIV § 1. The Court construes Plaintiffs assertion of the law as an attempt to bring
an action for a civil rights violation under 42 U.S.C. § 1983. |

“Section 1983 is not itself a source of substantive rights, but merely provides a method for
vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994)
(citations omitted). Section 1983 states:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State . . . subjects, or causes to be subjected, any citizen of the United

 

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 6 of 7

States or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable to
the party injured in an action at law, suit in equity, or other proper proceeding for
redress.
42 USC. § 1983. A claim under § 1983 requires Plaintiff assert that an alleged constitutional
deprivation occurred as a result of Defendant acting “under color of state law.” Davison v. Randall,
912 F.3d 666, 679 (4th Cir. 2019), as amended (Jan. 9, 2019). “The traditional definition of acting
under color of state law requires that the defendant in a § 1983 action have exercised power
possessed by virtue of state law and made possible only because the wrongdoer is clothed with the
authority of state law.” West v. Atkins, 487 U.S. 42, 49 (1988) (citations omitted). The “under
color of state law” analysis is the same analysis used for claims under the Fourteenth Amendment,
requiring that “the conduct allegedly causing the deprivation of a federal right be fairly attributable
to the State.” Davison, 912 F.3d at 679 (quoting Holly v. Scott, 434 F.3d 287, 292 (4th Cir. 2006)).
What constitutes such action “is a matter of normative judgment,” looking to the “totality of the
circumstances” for a “sufficiently close nexus with the State.” Jd. at 679-80 (citations omitted).
Here, even considering the liberal standard to review a pro se party’s complaint, Plaintiff
fails to state a claim upon which relief can be granted. Plaintiff identifies National General Car
Insurance as the sole defendant and alleges no facts to show that Defendant’s conduct was “fairly
attributable to the State” in depriving him of his federal right. Plaintiffs Amended Complaint
states that Defendant sent letters and made threatening phone calls to him to have his tags taken,
but this still fails to provide any allegation linking Defendant depriving Plaintiff of a federal right
under “the authority of state law.” See West, 487 U.S. at 49. “(Liberal construction does not mean
overlooking the pleading requirements under the Federal Rules of Civil Procedure.” Bing, 959

F.3d at 618. Plaintiff alleges no relationship between the State and Defendant, no contacts between

the State and Defendant, and no connection between Defendant’s conduct and Plaintiff's traffic

 
Case 1:20-cv-00016-ADC Document 30 Filed 09/21/21 Page 7 of 7

stops. In short, Plaintiff provides no facts to link Defendant to any State action to deprive his
constitutional rights, therefore Plaintiff's Amended Complaint must be dismissed.
CONCLUSION

For the reasons set forth in this Memorandum Opinion, the Court finds that Plaintiff has
failed to plead sufficient facts, even under the more lenient standard for pro se litigants, to state a
claim for violation of the Fourteenth Amendment under 42 U.S.C. § 1983. Therefore, Defendant’s
Motion (ECF No. 27), construed as a motion to dismiss, is GRANTED. A separate order will
follow.

Date:_ 7 /L. C (laa Zo2| A Ke

A. David Copperthfite
United States Magistrate Judge
